[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Brooks, Slip Opinion No. 2022-Ohio-3712.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-3712
         CLEVELAND METROPOLITAN BAR ASSOCIATION v. BROOKS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Cleveland Metro. Bar Assn. v. Brooks, Slip Opinion No.
                                   2022-Ohio-3712.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Indefinite suspension.
    (No. 2022-0714—Submitted August 2, 2022—Decided October 20, 2022.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2021-019.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Robert Chester Brooks II, of Cleveland, Ohio, Attorney
Registration No. 0040881, was admitted to the practice of law in Ohio in 1988. On
November 1, 2019, we suspended Brooks’s license for failing to register as an
attorney for the 2019/2020 biennium. In re Attorney Registration of Brooks, 157
Ohio St.3d 1472, 2019-Ohio-4529, 134 N.E.3d 183. On October 14, 2020, we
                             SUPREME COURT OF OHIO




suspended his license again for failing to comply with the continuing-legal-
education (“CLE”) requirements of Gov.Bar R. X. 160 Ohio St.3d 1424, 2020-
Ohio-4908, 155 N.E.3d 918. Those suspensions remain in effect.
       {¶ 2} In July 2021, relator, Cleveland Metropolitan Bar Association,
charged Brooks with violating the Rules of Professional Conduct for, among other
things, continuing to practice law after his attorney-registration and CLE
suspensions had been imposed. Brooks stipulated to the charged misconduct, but
the parties could not agree on a recommended sanction. After a hearing, the Board
of Professional Conduct issued a report finding that Brooks had engaged in the
stipulated misconduct and recommending that we indefinitely suspend him and
impose a condition on his potential reinstatement to the practice of law. Neither
party has objected to the board’s report.
       {¶ 3} Based on our independent review of the record, we adopt the board’s
findings of misconduct and its recommended sanction.
                                    Misconduct
       {¶ 4} When we imposed Brooks’s attorney-registration suspension in
November 2019, we ordered that he “immediately cease and desist from the
practice of law in any form” and we expressly prohibited him from “appear[ing] on
behalf of another before any court [or] judge.” 157 Ohio St.3d 1472, 2019-Ohio-
4529, 134 N.E.3d 183. Although Brooks received notice of the suspension in
December 2019, he continued to practice law. In February 2020, he represented a
client in a contempt hearing in the Garfield Heights Municipal Court. In July 2020,
he appeared as counsel at a hearing in the Cuyahoga County Court of Common
Pleas. In August 2020, he filed a motion in a different case pending in the
Cuyahoga County Court of Common Pleas, and in the same case he attempted to
appear at a September 2020 hearing, although the judge prohibited Brooks from
participating after learning of his suspension. Brooks told the judge that he had




                                            2
                                January Term, 2022




already sent in his registration fees and fine, but he had not done so. Brooks failed
to notify the other courts that his license was suspended.
       {¶ 5} As noted above, on October 14, 2020, we imposed Brooks’s CLE
suspension. A few days later, relator notified Brooks that it had received a
grievance alleging that he had been practicing law while under suspension. Brooks
responded to the grievance in November 2020. Despite his knowledge of both
suspensions and relator’s investigation, Brooks continued to practice law. In
November 2020 through March 2021, he appeared on behalf of a client at four
hearings in the Cuyahoga County Juvenile Court. Brooks failed to notify that court
of his suspension before any of those hearings. In February 2021, he filed a notice
of appearance and a request for discovery in the Garfield Heights Municipal Court,
although the following month, he moved to withdraw and advised the court of his
suspension.
       {¶ 6} Relator notified Brooks that it had received two more grievances
against him and requested that he respond to each. Brooks, however, failed to do
so. In May 2021, Brooks spoke on the telephone with relator’s counsel, who asked
Brooks to provide him with a list of all matters in which Brooks had appeared as
counsel while under suspension. Brooks failed to provide the list. In July 2021,
relator filed its disciplinary complaint, and Brooks waived his right to a
determination of probable cause. Despite Brooks’s awareness of the complaint, he
continued to represent a client in a matter pending in the Cuyahoga County Court
of Common Pleas until December 2021, a little over a month before his disciplinary
hearing.
       {¶ 7} The board concluded that Brooks “showed little regard for the
multiple grievances submitted against him, Relator’s investigation, or the pending
complaint.” The board noted that after relator repeatedly requested information
about the extent to which Brooks had continued representing clients while




                                         3
                                SUPREME COURT OF OHIO




suspended, Brooks either failed to provide the information or submitted
information that was incomplete or inaccurate.
       {¶ 8} Based on this conduct, the parties stipulated and the board found that
Brooks committed five violations of Prof.Cond.R. 3.4(c) (prohibiting a lawyer from
knowingly disobeying an obligation under the rules of a tribunal), five violations
of Prof.Cond.R. 5.5(a) (prohibiting a lawyer from practicing law in a jurisdiction
in violation of the regulation of the legal profession in that jurisdiction), five
violations of Prof.Cond.R. 8.4(c) (prohibiting a lawyer from engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation), and one violation each
of Prof.Cond.R. 8.1(b) and Gov.Bar R. V(9)(G) (both requiring a lawyer to
cooperate with a disciplinary investigation). In addition, Brooks admitted that
before his suspensions, he had not maintained professional-liability insurance and
had failed to notify his clients in writing that he did not carry such insurance. The
parties therefore stipulated and the board found that he had also violated
Prof.Cond.R. 1.4(c) (requiring a lawyer to inform a client if the lawyer does not
maintain professional-liability insurance and to obtain a signed acknowledgment of
that notice from the client).
       {¶ 9} We adopt the board’s findings of misconduct.
                                      Sanction
       {¶ 10} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the attorney violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 11} As for aggravating factors, the parties stipulated and the board found
that Brooks had engaged in a pattern of misconduct, committed multiple offenses,
failed to cooperate in the disciplinary investigation, and engaged in deceptive
practices during the disciplinary process. See Gov.Bar R. V(13)(B)(3) through (6).
The board emphasized that Brooks had “failed to display true candor” during




                                          4
                                January Term, 2022




relator’s investigation and “never completely disclosed the number of matters that
he appeared in while under suspension.”
       {¶ 12} As for mitigation, the board noted that Brooks had submitted
evidence of good character and reputation and that prior to his suspensions, his law
practice had served an underrepresented segment of the community. See Gov.Bar
R. V(13)(C)(5). But those factors, the board noted, did not outweigh the fact that
he had continued practicing law despite “full knowledge of this disciplinary
proceeding.” Brooks also testified that he had a mental disorder, that he had
communicated with the Ohio Lawyers Assistance Program (“OLAP”), and that he
would benefit from treatment. The board concluded, however, that Brooks had not
provided the necessary evidence to substantiate his belief that he suffered from a
mental disorder. Brooks therefore failed to establish that he had a disorder that
qualifies as a mitigating factor under Gov.Bar R. V(13)(C)(7).
       {¶ 13} To determine the appropriate sanction, the board reviewed a number
of cases involving attorneys who continued practicing law while under a CLE or
attorney-registration suspension and who either failed to cooperate in the ensuing
disciplinary investigation or engaged in deceitful conduct. See, e.g., Disciplinary
Counsel v. Higgins, 117 Ohio St.3d 473, 2008-Ohio-1509, 884 N.E.2d 1070
(indefinitely suspending an attorney for representing a client in a divorce and child-
custody case while under a CLE suspension and for failing to cooperate in the
disciplinary investigation); Toledo Bar Assn. v. Crandall, 98 Ohio St.3d 444, 2003-
Ohio-1637, 786 N.E.2d 872 (indefinitely suspending an attorney for continuing to
represent clients in two separate matters while under a CLE suspension and failing
to cooperate in the disciplinary investigation); Disciplinary Counsel v. Squeo, 133
Ohio St.3d 536, 2012-Ohio-5004, 979 N.E.2d 321 (indefinitely suspending an
attorney who held himself out as an attorney while under CLE and attorney-
registration suspensions, engaged in dishonest conduct, and failed to cooperate in
the disciplinary investigation); Disciplinary Counsel v. Mitchell, 124 Ohio St.3d




                                          5
                              SUPREME COURT OF OHIO




266, 2010-Ohio-135, 921 N.E.2d 634 (indefinitely suspending an attorney for
attempting to represent a minor in juvenile court while under an attorney-
registration suspension and providing false information to the court about his
identity and the status of his law license).
       {¶ 14} Considering that Brooks continued practicing law—and therefore
continued to mislead courts—up until almost a month before his disciplinary
hearing, the board concluded that he had showed “a sheer unwillingness to
cooperate in the disciplinary process.” Therefore, the board concluded that an
indefinite suspension was necessary to protect the public “due to [Brooks’s]
continued course of conduct to completely disregard his suspension and the
disciplinary process.”     Additionally, the board agreed with Brooks’s own
assessment that he may benefit from counseling and/or other mental-health
treatment and therefore recommended that as a condition of his reinstatement to the
practice of law, we require him to provide proof that he has undergone an OLAP
evaluation and complied with any treatment recommendations.
       {¶ 15} Having considered Brooks’s misconduct, the relevant aggravating
and mitigating factors, and our applicable precedent, we agree with the board’s
recommended sanction. “We have routinely imposed indefinite suspensions on
attorneys who have continued to practice law while under suspension for CLE and
registration violations and who have then failed to respond to the ensuing
disciplinary investigation.” Disciplinary Counsel v. Eisler, 143 Ohio St.3d 51,
2015-Ohio-967, 34 N.E.3d 99, ¶ 17. In light of our precedent, an indefinite
suspension is the appropriate sanction in this case.
                                     Conclusion
       {¶ 16} Robert Chester Brooks II is hereby indefinitely suspended from the
practice of law in Ohio. In addition to the requirements of Gov.Bar R. V(25),
Brooks’s reinstatement shall be conditioned on submission of proof that he has




                                           6
                              January Term, 2022




undergone an OLAP evaluation and complied with any resulting recommendations
for counseling and/or other mental-health treatment. Costs are taxed to Brooks.
                                                           Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                              _________________
       Christopher Joseph Klasa, Bar Counsel, and Stephanie R. Anderson,
Deputy Bar Counsel, for relator.
       Robert Chester Brooks II, pro se.
                              _________________




                                           7